NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SYLVIA J. MANOR,                                No. 19-17346

                Plaintiff-Appellant,            D.C. No. 3:19-cv-02360-RS

 v.
                                                MEMORANDUM*
UNITED OF OMAHA LIFE INSURANCE
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Sylvia J. Manor appeals pro se from the district court’s judgment dismissing

her diversity action alleging breach of contract and fraud claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of the applicable statute of limitations. Huynh v. Chase Manhattan Bank, 465 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
992, 996 (9th Cir. 2006). We affirm.

      The district court properly dismissed Manor’s action as time-barred because

Manor failed to file her action within the applicable statutes of limitations. See

Cal. Civ. Proc. Code § 337(a) (four-year statute of limitations for breach of written

contract cause of action), § 338(d) (three-year statute of limitations for fraud cause

of action); Fox v. Ethicon Endo-Surgery, Inc., 110 P.3d 914, 917 (Cal. 2005)

(under the delayed discovery rule, cause of action accrues and statute of limitations

begins to run “when the plaintiff has reason to suspect an injury and some

wrongful cause, unless the plaintiff pleads and proves that a reasonable

investigation at that time would not have revealed a factual basis for [the] cause of

action”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    19-17346